ORDER
PER CURIAM:
Appellant Robert Johnson was convicted in the Circuit Court of Jackson County, following a jury trial, of forcible rape and second-degree statutory rape. He was sentenced as a prior and persistent offender to concurrent terms of twenty-five years for forcible rape and seven years for statutory rape. Johnson filed a motion for post-conviction relief under Supreme Court Rule 29.15, alleging (as relevant to this appeal) that his trial counsel was ineffective because she failed to fully investigate Johnson’s whereabouts at the time of the crime and develop alibi testimony, and because she advised Johnson that he had to testify in his own defense, contrary to his wish not to testify. The circuit court denied Johnson’s post-conviction relief motion following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).